      Case 2:19-cv-11350-JCZ-JVM Document 16 Filed 01/13/20 Page 1 of 2



                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF LOUISIANA

                                         )
CHARLES FARRIS,                          )
                                         ) Case No.: 2:19-cv-11350-JCZ-JVM
             Plaintiff.                  )
                                         )
      v.                                 )
                                         )
SANTANDER CONSUMER USA,                  )
INC.,                                    )
                                         )
                Defendant.               )

                          NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: January 13, 2020                By: /s/ Joseph C. Hoeffel
                                         Joseph C. Hoeffel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: jhoeffel@creditlaw.com
     Case 2:19-cv-11350-JCZ-JVM Document 16 Filed 01/13/20 Page 2 of 2



                          CERTIFICATE OF SERVICE

            I, Joseph C. Hoeffel, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                               Miles O. Indest, Esquire
                                McGuire Woods, LLP
                             600 Travis Street, Suite 7500
                                 Houston, TX 77002
                             mindest@mcguirewoods.com
                               Attorney for Defendant




Dated: January 13, 2020              By: /s/ Joseph C. Hoeffel
                                       Joseph C. Hoeffel, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: jhoeffel@creditlaw.com
